Name: Commission Regulation (EEC) No 3932/89 of 22 December 1989 fixing the amount of the reduction applicable under the special arrangements for maize and sorghum imports into Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 12. 89 Official Journal of the European Communities No L 375/87 COMMISSION REGULATION (EEC) No 3932/89 of 22 December 1989 fixing the amount of the reduction applicable under the special arrangements for maize and sorghum imports into Spain overcome by setting a special reduction of the levy on grain sorghum imported under this Regulation ; Whereas the reduction on sorghum imported into Spain must be adjusted if the quantities laid down are to be met within the time limit agreed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1799/87 of 25 June 1987 on special arrangements for imports of maize and sorghum into Spain from 1987 to 1990 ('), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 3105/87 of 16 October 1987 laying down detailed rules for the application of the special arrangements for imports of maize and sorghum into Spain from 1987 to 1990 (2), as last amended by Regulation (EEC) No 3624/89 (3), lays down the framework of detailed rules to ensure that the purposes of the said Regulation are respected ; Whereas the amount of the reduction in the import levy on maize and grain sorghum imported into Spain should be fixed at a level enabling the quantities provided for under the Agreement between the European Economic Community and the United States of America (4) to be imported and avoiding any disturbance of the Spanish cereals market ; Whereas Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ^5), as last amended by Regulation (EEC) No 3530/89 (6), provides, in particular, for a 50 % reduction in the levy on grain sorghum ; whereas the combination of this advantage with the reduction provided for under this Regulation is likely to disturb the Spanish market for cereals ; whereas this difficulty can be HAS ADOPTED THIS REGULATION : Article 1 The reduction in the levy provided for in Article 3 of Regulation (EEC) No 1799/87 shall be :  0 ECU per tonne for maize,  0 ECU per tonne for grain sorghum originating in the African, Caribbean and Pacific (ACP) countries,  0 ECU per tonne for grain sorghum imported from other countries. Article 2 Commission Regulation (EEC) No 3791 /89 Q is hereby repealed. Article 3 This Regulation shall enter into force on 23 December 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 170, 30 . 6 . 1987, p. 1 . O OJ No L 294, 17. 10 . 1987, p. 15 . (3) OJ No L 351 , 2: 12. 1989, p. 28 . (4) OJ No L 98, 10 . 4. 1987, p. 1 . 0 OJ No L 61 , 1 . 3 . 1985, p. 4 . (*) OJ No L 347, 23 . 11 . 1989, p. 3 . O OJ No L 367, 16. 12. 1989, p. 48 .